Exhibit 10.11
 
EXECUTION COPY
 
COMMUTATION AGREEMENT
 
This Agreement is made effective as of January 1,  2005 (the “Commutation Date”)
by and between PXRE Reinsurance Ltd. (“Reinsured”) and Select Reinsurance Ltd.
(hereinafter referred to as the “Reinsurer”) and such entities collectively
hereinafter, (the “parties”).
 
          WHEREAS, the parties hereto desire to effect a full and final
commutation and release of that certain Excess of Loss Reinsurance Treaty, made
and effective as of April 1, 2004, by and between the Reinsured and the
Reinsurer (the “Commuted Contract”) upon the terms and conditions set forth
below:
 
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
1.          The Reinsurer shall pay to Reinsured the amount of $17,250,000 for
commutation of the Commuted Contract (the “Commutation Amount”), which amount
represents the mutually agreed upon amount to completely discharge all
liabilities and obligations of the parties in respect of the Commuted Contract.
The Commutation Amount shall be paid as follows:
 
             (A)          The Reinsurer and the Reinsured shall jointly instruct
the trustee of the Patriot 2004 Trust (the “Trust”) made June 30, 2004 with
Harrington Trust Limited (now known as Appleby Trust) to distribute to the
Reinsured cash in the amount of $2,750,000 from the Trust (the “Cash Commutation
Payment”) ; and
 
             (B)          The Reinsurer hereby irrevocably and unconditionally
releases and forever discharges its claim for the funds withheld premium of
$14,500,000 due under the Commuted Contract from the Reinsured to the Reinsurer.
 
2.          The Reinsured and Reinsurer do hereby irrevocably and
unconditionally release and forever discharge each other, and their affiliates,
parents, subsidiaries and other related or associated companies (the
“Entities”), and the Entities’ officers, directors, agents and shareholders, and
their heirs, executors, administrators, successors, predecessors and assigns
from all past, present and future obligations, losses, offsets, actions, causes
of action, suits, debts, sums of money, accounts, damages, judgments, claims,
demands or other liability whatsoever, known or unknown, at law or in equity, in
contract or in tort, arising under, or in connection with the Commuted Contract,
including, without limitation, any obligation for loss, loss adjustment
expenses, reinsurance premiums due, reinsurer’s margin, commutation amounts,
termination amounts, profit sharing, adjustments, offsets, taxes and any other
obligation which might be claimed or demanded by reason of any matter whatsoever
arising out of, or in connection with, the Commuted Contract; it being the
intention of the parties that this release operate as a full and final
settlement of each party’s current and future obligations and liabilities to the
other parties hereto with respect to the Commuted Contract and discharge of any
claim by one party against any other party whatsoever arising out of, or in
connection with, the Commuted Contract.  For the avoidance of doubt, this
Agreement shall not release, modify or affect any party’s obligations under any
contract with the other party other than the Commuted Contract.
 
3.          Representations and Warranties.  Each of the parties hereto
expressly severally warrants and represents to the other party hereto that it is
a corporation in good standing in its respective place of domicile; that the
execution, giving effect to and performance of its obligations under this
Agreement is fully authorized by it; that the person executing this Agreement
has the necessary and appropriate authority to do so; that this Agreement
constitutes a valid and binding obligation of it (except as limited by
applicable bankruptcy or other laws for the protection of debtors); that it
derives a benefit and will not assert a lack of benefit by reason of its
execution of this Agreement; that there are no existing or pending agreements,
transactions or negotiations to which it is a party that would render this
Agreement or any part thereof void, avoidable or unenforceable; that there is no
authorization, consent or approval of any government or regulatory entity which
is required to make this Agreement valid and binding upon it; that no claim or
account being paid or settled hereunder has previously been assigned or
transferred to another person or entity; that no order has been made or petition
presented or other step taken for it to be wound up or for the appointment of a
liquidator, provisional liquidator, receiver, administrator or other like office
holder under the laws of any jurisdiction whatsoever; that the execution, giving
effect to and performance of its obligations under, this Agreement does not
contravene or fail to comply with a direction given by any governmental
authority having regulatory authority over it; and, that it has not dealt with a
broker or other intermediary in connection with the Commuted Contract or this
commutation in a manner that places any obligation on  the other party.
 

--------------------------------------------------------------------------------


 
 
4.          Governing Law.  This Agreement shall be interpreted under and be
governed by the laws of New York, without regard to any choice of law principles
which would apply the law of any other jurisdiction.
 
5.          Entire Agreement.  This Agreement shall constitute the entire
Agreement between the parties with respect to the commutation of the Commuted
Contract and may not be amended orally or in writing except by written addendum
signed by each of the parties hereto.
 
6.          No Third Party Beneficiaries.  This Agreement shall be binding upon
and shall inure solely to the benefit of the parties hereto and their respective
assigns; it being the intent of the parties not to create any third party
beneficiaries hereunder.
 
7.          No Reliance.  The parties acknowledge that they have entered into
this Agreement in reliance upon their own independent investigation and analysis
and not on the basis of any representation or warranty by the other parties
hereto other than those representations and warranties set forth above.
 
8.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which shall constitute one and the same Agreement.
 
9.          No Waiver.  The failure of the parties to enforce any provision of
this Agreement shall not be construed as a waiver of such provision or any other
provision of this Agreement.  No waiver of any provision of this Agreement shall
be deemed a waiver of any of its other terms, nor shall such waiver constitute a
continuing waiver and any such waiver must be in writing signed by the waiving
party.
 
10.          Illegality.  In the event that any part of this Agreement should
for any reason become or be found to be null, void, illegal or otherwise
unenforceable, it shall be struck out to the extent that it is so null, void,
illegal or unenforceable in the jurisdiction or jurisdictions affected, and the
remaining provisions of this Agreement shall remain in full force and effect;
provided that the part struck does not leave any of the parties without the
essence of their bargain and if so, the parties shall negotiate in good faith to
replace such part with provisions that will restore such essential bargain.  In
the event that any court of competent jurisdiction renders a final,
nonappealable order or ruling declaring this Agreement null and void in its
entirety, it is mutually agreed by the Reinsured and the Reinsurer that this
Agreement shall be immediately rescinded and that each of the parties hereto
shall be restored to the position it was in just prior to the making of this
Agreement.
 

--------------------------------------------------------------------------------


 
11.          Patriot 2004 Trust.     Following the transfer of the Cash
Commutation Payment from the Trust to the Reinsured, the parties hereby agree
that this Commutation Agreement shall act as a joint instruction by the parties
to the Trustee of the Trust to forthwith pay over to the Reinsurer all Assets
and Income held in the Trust at the time of carrying out such instruction in
excess of such Cash Commutation Payment and $1.00 and Section 6 of this
commutation agreement shall not apply to the action taken by the Trustee in
furtherance of this instruction. 
 
12.          Capitalized terms not otherwise defined in this Agreement shall
have the meaning assigned in the Trust and all references to $ shall mean U.S.
dollars. 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Reinsurer and the Reinsured have caused this Agreement
to be executed by their duly authorized representatives.
 
PXRE REINSURANCE LTD.
 
SELECT REINSURANCE LTD.
 
 
 
 
 
By:
/s/ ROBERT P. MYRON
 
By:
BRANT L. KIZER
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Title:
SVP and CFO
 
Title:
President
 
 
 
 
 
Date:
January 20, 2005
 
Date:
January 20, 2005

 